Citation Nr: 1424787	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for fibrous scarring, left lateral thigh and pelvis.  

2.  Entitlement to an evaluation in excess of 20 percent for tender/painful scars (one cicatrix and two radiation effects scars) left thigh extending into buttock (previously rated as tender scar, left lateral thigh).

3.  Entitlement to a compensable evaluation for superficial and linear surgical scar, left lower extremity.

4.  Entitlement to an earlier effective date, prior to November 15, 2006, for compensation under 38 U.S.C.A. § 1151 for fibrous scarring, left lateral thigh 

5.  Entitlement to an earlier effective date, prior to November 15, 2006, for compensation under  38 U.S.C.A. § 1151 for pelvis, tender/painful scars (one cicatrix and two radiation effects scars), left thigh extending into buttock (previously rated as tender scar, left lateral thigh).

6.  Entitlement to an earlier effective date, prior to November 15, 2006, for compensation under 38 U.S.C.A. § 1151 for superficial and linear surgical scar, left lower extremity.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to September 1960.  These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his substantive appeal form (VA Form 9) received in September 2009, the Veteran indicated that he desired a Board hearing at in Washington, DC.  In an April 2014 statement, the Veteran changed his request to a Board hearing via videoconference.  To date, no hearing has been afforded to the Veteran.  Therefore, the case must be returned to the RO so that a Board hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing via videoconference. Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



